Order, entered on May 31, 1960, denying defendants’ motion to vacate plaintiffs’ notice of examination before trial, unanimously reversed, on the law and on the facts, with $20 costs and disbursements to defendants-appellants, and defendants’ motion to vacate the plaintiffs’ notice of examination of defendants before trial granted, with $10 costs. In this case, where the information and knowledge of defendant companies with respect to matters relevant to the issues depend largely upon their investigation and work product, it was heretofore determined on a prior motion (Special Term, Steuer, J.) and properly so, in our opinion, that a notice of examination of defendants, general in form, embracing all the issues, was not proper or suitable. The court upon the determination of the prior motion gave plaintiff leave to serve “a new notice specifying the particular items on which examination is desired ”. The notice later served and the subject of the order appealed from is general and without proper specification of allowable items for an examination of defendants. Therefore, it should have been vacated. Concur — Breitel, J. P., Rabin, McNally, Stevens and Eager, JJ.